DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed December 15, 2020.  Claims 1-7 are currently pending.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art of record individually or in combination fails to teach an apparatus for measuring fluid speed, the apparatus as claimed comprising: a channel having a passage formed therein for holding a fluid flowing therethrough; more specifically in combination with a first light source and a second light source located in any one region of an upper part and a lower part of the channel, wherein the first and the second light sources are not positioned parallel with each other so that light emitted from the first and the second light sources is not parallel with each other, and are obliquely positioned such that the light emitted from the first and the second light sources has angles other than 90 degree with respect to the channel; a single sensor installed in an opposite region of the region where the first light source and the second light source are located with respect to the channel, the single sensor configured to receive light emitted from the first light source and the second light source together, wherein the single sensor is sized to receive the light directly emitted from both the first and the second light sources; a speed calculation unit configured to calculate a speed of the fluid by using a time point at which an intensity of light received at the single sensor changes; and an adjustment unit connected to the channel and configured to adjust a flow speed of the fluid based on the calculated speed of the fluid.
The combination of elements as described is the allowable subject matter.
Claims 2-7 are allowed because of their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see amendments/arguments, filed December 15, 2020, with respect to claim 1 have been fully considered and are persuasive.  The rejection of the claim and its corresponding dependents has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419.  The examiner can normally be reached on 9AM-6PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER D BENNETT/Examiner, Art Unit 2878